DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of Applicants’ claim for foreign priority under 35 USC 119 (a)-(d) to
application PCT/EP2017/078474, filed 07 November 2017, and application DKPA 2016 70874, filed 07 November 2016 . Additionally, receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	
Election/Restrictions
The traversed election of inventive Group I (claims 23-28) set forth in the response filed 05 July 2022 is acknowledged. 
Upon reconsideration, the additional species election set forth on 06 May 2022 is hereby WITHDRAWN.  Therefore, the full scope of elected claims 23-28 will be examined on the merits. 

Response to Applicants’ Arguments
The traversal is on the ground(s) that there is unity of invention because the teachings of Cooper et al (WO2015164740A1) do not teach or suggest a two-part cellular device, at least comprising:
an engineered cell (APC) lacking endogenous expression of an aAPC or aAM and expressing an exogenous surface antigen gene (aAPC, aAM, or CM), and
an engineered cell (TCR-presenting) lacking endogenous TCR (α, β, δ, γ) expression and expressing an exogenous analyte TCR chain.  
This is not found persuasive for the reasons already of record as set forth in pages 8-9 of the restriction requirement filed on 06 May 2022. Additionally, no specific argument or evidence is presented by Applicants demonstrating that the restricted groups are not patentably distinct or obvious variants of each other.
Claims 29-33 are withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. Reinstatement of claims drawn to non-elected inventions will be withdrawn during prosecution. The requirement for restriction between Groups I-II is maintained for reasons of record and the forthgoing commentary, and hereby made FINAL.
After a final requirement for restriction, the Applicants, in addition to making any response due on the remainder of the action, may petition the Commissioner to review the requirement. Petition may be deferred until after final action on or allowance of claims to the invention elected, but must be filed not later than appeal. A petition will not be considered if reconsideration of the requirement was not requested. (See § 1.181).
Therefore, claims 23-28 are currently under examination to which the following grounds of rejection are applicable.

Interpretation of abbreviations in the claims
eAPCS (engineered antigen-presenting cell system)
ORFs (open reading frames), 
aAPX (antigen-presenting complex), 
aAM (analyte antigenic molecule), 
CM (cargo molecule),
eAPC-p (“engineered cell containing a genomic receiver site and genetic donor vector for delivery of an ORF encoding an aAPX, wherein the eAPC-p expresses the aAPX on its surface”, claim 23(A)(i)), 
eAPC-a (“engineered cell containing a genomic receiver site and genetic donor vector for delivery of an ORF encoding an aAM or CM, wherein the eAPC-a expresses the aAM or CM on its surface”, claim 23(A)(ii)),
eAPC-pa (“engineered cell containing one or more genomic receiver sites and one or more genetic donor vector for delivery of one or more ORFs encoding (a) at least one aAPX; and (b) at least one aAM or CM, wherein the eAPC-pa expresses (a) the aAPX and aAM; (b) a complex comprising the aAPX and aAM (aAPX:aAM); (c) the aAPX and CM; and/or (d) a complex comprising the aAPX and CM (aAPX:CM) on its surface”, claim 23(A)(iii)),
eTPCS (engineered TCR-presenting cell system),
TCRsp (TCR surface protein; in complex with CD3), 
eTPC-x (“engineered cell containing a genomic receiver site and genetic donor vector for delivery of an ORF encoding an analyte TCR chain, wherein the eTPC-x expresses the analyte TCR chain intracellularly”, claim 23(B)(i)), and
eTPC-t (“engineered cell containing one or more genomic receiver site and one or more genetic donor vector for delivery of one or more ORFs encoding at least two analyte TCR chains, wherein expression of the complementary analyte TCR chains results in expression of a TCR surface protein (TCRsp) on the surface of the eTPC-t”, claim 23(B)(ii)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23(B)(ii) recites the limitation “wherein the engineered cell expressed CD3 proteins”. As the rest of the claim is written in the active voice, it is unclear whether the claim necessitates that the engineered cells must currently express CD3 proteins, or rather have expressed the CD3 proteins at one time. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Brusko et al (PLoS ONE, 2010) in view of Zhao et al (US2017/0290858 A1, priority to 31 October 2014).
Regarding claim 23: Brusko et al disclose a novel means for generating large numbers of antigen-specific regulatory T cells (Tregs) involving lentiviral T cell receptor (TCR) gene transfer into in vitro expanded polyclonal natural Treg populations (Abstract – Methodology/Principal Findings).

    PNG
    media_image1.png
    308
    787
    media_image1.png
    Greyscale
In one embodiment of the experiment, Brusko et al first generate a tyrosinase TCR by cloning a tumor-reactive TCR (TyrTCR) that recognizes the melanoma antigen tyrosinase in the context of the MHC class I molecule HLAA*0201 into a CD4+ T cell-derived pSICO lentiviral vector. The multicystronic expression vector, as seen in Figure 1A below, allows for equimolar TCR α and β chains by the inclusion of a T2A element, followed by an EcoRI-XhoI TyrTCR fragment ligated with XhoI-NotI internal ribosome entry site (IRES) element, and eGFP reporter. Furthermore, this receptor functions independently of the coreceptor and allows for productive TCR signaling in CD4+ T cells, as well as expression of the tyrosinase-reactive TCR α and β-chain genes in Treg and conventional T (Tconv) cells (Figure 1; Page 2, Generation of a lentiviral…; Page 9, Lentiviral vectors for…). 
In another embodiment of the experiment, the lentiviral transduced Tregs and Tconv are plated within a 24-well plate and subsequently stimulated with anti-CD3/anti-CD28 coated beads for mock transduced cells at a 1:1 ratio, or with artificial APCs (aAPC) – a K562 cells line expressing HLA-A*0201, CD80, CD83 – and soluble tyrosinase peptide (Page 9, In vitro expansion procedure).
Brusko et al, however, do not disclose the endogenous knockout of TCR chains alpha, beta, delta, and gamma within the lentiviral transduced cells. 
Zhao et al disclose compositions and methods for generating a modified T cell with a nucleic acid capable of downregulating endogenous gene expression selected from the group consisting of TCR α chain, TCR β chain, beta-2 microglobulin and FAS, further comprising a nucleic acid encoding a modified T cell receptor (TCR) comprising affinity for a surface antigen on a target cell or an electroporated nucleic acid encoding a chimeric antigen receptor (Abstract). 
In one embodiment of the invention, Zhao et al generate TCR α and β double-knockout T cells, wherein Cas9 mRNA is co-electroporated with two different gRNAs targeting TCR α chain (TRAC), and TCR β chain (TRBC). The TCR α and β double-knockout T cells are then purified in 2 steps: 1) depletion of TCR-positive and a chain single-knockout cells with anti-CD3 microbeads after the electroporation of the 1G4 TCR α chain RNA, and 2) depletion of TCR β chain single-knockout cells with anti-CD3 microbeads after the electroporation of the TCR β chain RNA (Paragraph [0407]). 
In another embodiment of the invention, Zhou et al generate TRAC, TRBC and B2M triple-knockout T cells, wherein T cells are electroporated with Cas9 mRNA and gRNAs targeting the TCR α and β chains and beta-2 microglobulin 3 days after anti-CD3/CD28 bead stimulation. The HLA-I-negative cell population is enriched on day 9 and electroporated with TCR α chain RNA. The TCR-negative population is enriched on day 10. Five days later, these cells are electroporated with TCR β chain RNA, and the TCR-negative cell population is sorted the next day to obtain universal T cells. On day 18, TCR RNA was electroporated into the universal T cells to generate universal effector cells. TCR and HLA-I molecule expression was confirmed at each step (Paragraph [0407]; Paragraph [0431]).
In yet another embodiment of the invention, Zhou et al restore CD3 expression to TCR negative T cells that had previously been isolated for negative expression of CD3 (Paragraph [0404]). As such,  TCR/CD3neg T cells are co-electroporated with exogenous HLA-A2 restricted 1G4 NY-ESO-1 TCR (α+β) RNAs to restore CD3 expression. Upon successful stimulation, the T cells are expanded employing either a rapid T cell expansion protocol using PBMC as feeder cells, anti-CD3/CD28 Dynabeads, or OKT3 loaded K562-based artificial antigen-presenting cells expressing ligands for CD28 and 4-1BB (K562 aAPC) (Figure 55; Paragraph [0502]).
Based on the disclosure of Zhou et al, it would have been prima facie obvious to modify the lentiviral transduced T cells of Brusko et al to lack endogenous expression of TCR chains, as Brusko et al note that one potential concern with their produced T cells is the possibility for mismatched pairing of the introduced α and β TCR chains with the endogenous TCR subunits, resulting in reduced surface expression and biological activity (Brusko et al, Page 8, Discussion Column 2). Thus, one of ordinary skill in the art before the effective filing date of the invention would have been motivated to enhance the surface expression and biological activity, and would have had reasonable expectation of success given the expansive protocols detailed in Zhou et al (Paragraph [0407]; Paragraph [0431]; Paragraph [0502]) coupled with the disclosure of Brusko et al (Figure 1; Page 2; Page 9). This conclusion of obviousness is based on a teaching, motivation, and suggestion within the prior art of Zhou et al. 
Consequently, Brusko et al as modified by Zhou et al render obvious a two-part cellular device comprising an engineered antigen-presenting cell system and engineered T-cell receptor (TCR)-presenting cell system. As such, the K562 aAPCs used within Brusko et al read on the engineered antigen presenting cell-pa (eAPC-pa) of the instant claim, as the K562 aAPCs express an HLA-A*0201 (aAPX), CD80 (aAM), and CD83 (aAM) complex (aAPX:aAM). K562 cells also inherently lack endogenous expression of HLA molecules (aAPX). Furthermore, although Brusko et al are silent to the means of fabrication regarding the K562 aAPCs, one of ordinary skill in the art would appreciate that the expressed molecules have been genomically integrated into the “receiver sites” of the K562 cell line via “donor vectors”. Known techniques in the art include, but are not limited to, retroviral transduction and CRISPR-Cas9.  
Likewise, the lentiviral T cells of Brusko et al as modified by Zhao et al read on the engineered TCR-presenting cell t (eTPC-t) of the instant claim, as the multicystronic TyrTCR pSICO lentiviral vector contains multiple sites encoding the TCR α and β chains – which are complementary – along with the EcoRI-XhoI TyrTCR fragment ligated with XhoI-NotI IRES, and eGFP reporter, which are fully integrated into the T cell recipients as evidenced by surface TCR (TCRsp) and tetramer staining, along with GFP reporter expression (Brusko et al, Page 2, Generation of a lentiviral…; Page 3, Generation of engineered…). Furthermore, given the modification of Zhou et al, the lentiviral transduced T cells lack endogenous expression of TCR chains alpha and beta, yet still express CD3 proteins upon restoration. One of ordinary skill in the art appreciates that knockout of TCR α and β would also “result” in the knockout of TCR δ and γ, as T cells inherently either express alpha and beta or delta and gamma. 

Regarding claims 24-25: Following the discussion of claim 23 above, Brusko et al detail the stimulation and propagation of lentiviral transduced Treg and Tconv cells with K562 aAPCs. As the plural form of both is utilized, this reads on a plurality of eAPC-pas (claim 24) and eTPC-ts (claim 25) within the culture, or device.

Regarding claim 26: Following the discussion of claim 23 above, as aforementioned, Zhong et al disclose the restoration of CD3 expression on the TCR null T cells. Given that CD3 is only present on the cell surface when TCRs are expressed, the exogenous expression of TCR α and β (TCRsp) on the transduced T cell of Brusko et al would inherently be expressed as a complex with a CD3 molecule – as is detailed in the instant claim (Zhou et al, Paragraph [0472]).

Regarding claims 27-28: Following the discussion of claim 23 above, the lentiviral vector of Brusko et al contains an eGFP reporter, which reads on the ORF encoding a synthetic TCR signal response element of claim 27. 
Furthermore, Brusko et al disclose that high levels of GFP expression are detected following in vitro expansion of the lentiviral transduced T cells, with no significant reduction in expansion capacity or suppressive function (Brusko et al, Page 3, Generation of engineered…; Figure 1B). As in vitro expansion was conducted by contacting the lentiviral transduced T cells with the K562 aAPCs, this reads on the expression of the synthetic TCR signal response element (eGFP) upon interaction between the eTPC-t (lentiviral transduced T cells) and eAPC-pa (K562 aAPCs) detailed in claim 28. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA G WESTON whose telephone number is (571)272-0337. The examiner can normally be reached Monday-Thursday 8AM - 4PM (CT); Friday 8AM - 11AM (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALYSSA G WESTON/Examiner, Art Unit 1633                                                                                                                                                                                                        

/ALLISON M FOX/Primary Examiner, Art Unit 1633